*638DISSENTING OPINION.
Felt, J.
I am unable to agree with the prevailing opinion of my associates that this cause should be reversed and remanded to the Industrial Board for further' consideration.
It appears that an agreement was duly made awarding compensation and fixing the amount.
The agreement was duly approved by the Industrial Board on November 10, 1917, and stands as an award until duly set aside by such board.
Appellant filed its petition on December 5, 1917, to have the approval of the board set aside and the case heard on its- merits.
The prevailing opinion states that: “On the votes of Mr. Hughes and Mr. Perkins, Mr. Artman, the third member dissenting, the board denied the petition.” Such opinion also states that: “The board heard the evidence bearing, not only on the question whether the approval of the memorandum agreement should be set aside, but also respecting the merits of the claim.”
The board therefore heard appellant’s petition to set the approval of the compensation agreement aside, and by the votes of two of its members decided to deny the petition.
An award by agreement of the- parties and approval of the.board is authorized by the statute and sanctioned by the courts. Acts 1917 p. 227, amending §57[ of the Acts of 1915 (Acts 1915 p. 392, §80201 etseq. Burns’ Supp. 1918). In re Stone (1917), 66 Ind. App. 38, 117 N. E. 669.
So long as an award so made stands any proceedings before the Industrial Board relating to the merits of the claim is unauthorized, and in this instance, the statements made by the individual members, in passing upon the question before them, were surplusage and did not change the effect of their action in denying appellant’s *639petition. City of Pana v. Industrial Board (1917), 279 Ill. 279, 116 N. E. 647.
The prevailing opinion shows that the board did consider the merits of the claim and the right to compensation, in an irregular manner, but the only question properly before it was the one presented by appellant’s request to have the approval of the compensation agreement' set aside. Both the hearing on the merits and statements made by the members of the board in announcing their decision, were foreign to the question properly before the board and actually decided by it as above shown.
The reasons given for a decision may or may not be consistent with the decision announced. But in either event, the reasons given do not change the issue nor render ineffectual the decision made and duly announced as in the case at bar.
It is universally held that an erroneous reason, given for a decision, does not affect the merits or change the binding force and effect of .such decision. Terre Haute, etc., R. Co. v. State ex rel. (1902), 159 Ind. 438-472, 65 N. E. 401; Willan v. Hensley School Tp. (1911), 175 Ind. 486-492, 93 N. E. 657; Singer Sewing Machine Co. v. Phipps (1911), 49 Ind. App. 116-122, 94 N. E. 793; McDermott v. Burke (1912), 256 Ill. 401, 100 N. E. 168; Gillespie v. Ferguson Co. (1909), 78 N. J. Law 470, 74 Atl. 460; 2 Am. Digest, Appeal and Error, Key Number 854.
Putting the case in the most favorable light for appellant, its right to a reversal depends upon an affirmative showing that the board abused the discretionary power possessed by it in denying the petition to set aside its approval of the compensation agreement, and thereby deprived appellant of some substantial right.
No abuse of such discretion is shown, but on the contrary, there appears from the prevailing opinion facts *640which, fully warrant the decision of the board in overruling appellant’s petition, and on appeal this is sufficient.
It appears that appellant carried on negotiations looking to an adjustment of the claim; that it procured extensions of time and delayed the adjustment; that when the compensation agreement was made appellant was given a copy of it with full explanation for the action taken and was promptly advised of its presentation to the board; that appellant communicated with the board immediately after the compensation agreement was filed with it, knew the agreement was pending for approval of the board three days before the board approved the same, and then after its approval waited twenty-five days before it filed its petition to obtain a hearing before the board.
The prevailing opinion states that the “situation is such that this court cannot say as a matter of law whether or not the petition should have been granted.”
Conceding this to be true, it in no way obviates the rule that places upon an appellant the burden of showing reversible error, and none is shown in this cause.
The prevailing opinion shows that appellant sought to have the approval of the board set aside solely on the ground of fraud in the making of the compensation agreement and in procuring its approval by the Industrial Board.
Fraud is never presumed and the party who alleges and relies upon it must prove his allegations or fail. There is no finding of fraud which necessarily amounts to a finding against appellant on that vital and controlling issue.
I am unable to see anything in the evidence even tending to prove fraud, but even if a different view may reasonably be taken, it is immaterial here because *641appellant has wholly failed to procure a finding which shows any fraud whatever.
Furthermore, if we look beyond the petition to the unauthorized' consideration of the claim on its merits, the facts of the case tend strongly to show that substantial j ustice has been done between the parties.
In such cases, under a well established rule of appellate procedure, any intervening technical error, which does not deprive the complaining party of some substantial right, will be disregarded on appeal.
The prevailing opinion assumes to find cause for reversal in the unauthorized hearing on the merits, in connection with the hearing on the motion of appellant, and the statements of the members of the board in announcing their decision.
At most, such hearing and statements only amount to irregularities in the proceedings, on a question not then properly before the board.
But even if we look to the statements, we find that they deal mainly with expressions of opinions as to the law applicable to the case, the main proposition being whether the accident involved arose out of and in the course of the employment of the deceased.
On the facts of the case as presented by the prevailing opinion, about which there seems to be no controversy, in the light of the decisions cited in the concluding paragraph of the opinion, there can, in my opinion, be but one reasonable conclusion, which-is that the accident arose out of and in the course of the employment.
In the light of these authorities, the award made by. agreement of the parties and approval by the board is legal, comes within both the letter and spirit of the compensation law and satisfies the ends of justice.
No fraud is shown, nor does it seem possible that appellant was misled or deceived in any way, but on the *642contrary, the facts show that it had full knowledge of what was being done at all times, and for some reason within its own keeping, failed and neglected to take timely action to obtain a hearing, and wholly fails to show any reasonable excuse for such delay and inaction.
So appellant, in my opinion, has not only failed to show reversible.error, but has likewise wholly failed to make even a prima facie case of great injustice, which may in exceptional cases of great hardship, justify this court in directing a rehearing in order to give a diligent party an opportunity to right an apparent wrong for which there is no other adequate remedy.